 1

 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                       EASTERN DISTRICT OF CALIFORNIA
11

12   JUANA GUDINO,                     )   Case No. 2:18-CV-00963 JAM-EFB
                                       )
13                      Plaintiff,     )
                                       )
14        v.                           )
                                       )
15   UNITED STATES OF AMERICA,         )
                                       )   RELATED CASE ORDER
16                      Defendant.     )
                                       )
17   JUANA GUDINO,                     )
                                       )
18                      Plaintiff,     )
                                       )   Case No. 2:19-CV-01163 TLN-DMC
19        v.                           )
                                       )
20   UNITED STATES OF AMERICA,         )
                                       )
21                      Defendant.     )
                                       )
22

23        Examination of the above-entitled actions reveals that these

24   actions are related within the meaning of Local Rule 123 (E.D. Cal.

25   2005).    Accordingly, the assignment of the matters to the same

26   judge and magistrate judge is likely to affect a substantial

27   savings of judicial effort and is also likely to be convenient for

28   the parties.


                                       1
 1        The parties should be aware that relating the cases under

 2   Local Rule 123 merely has the result that these actions are

 3   assigned to the same judge and magistrate judge; no consolidation

 4   of the actions is effected.   Under the regular practice of this

 5   court, related cases are generally assigned to the judge and

 6   magistrate judge to whom the first filed action was assigned.

 7        IT IS THEREFORE ORDERED that the action denominated 2:19-CV-

 8   01163 TLN-DMC be reassigned to Judge John A. Mendez and Magistrate

 9   Judge Edmund F. Brennan for all further proceedings, and any dates

10   currently set in the reassigned case only are hereby VACATED.

11   Henceforth, the caption on documents filed in the reassigned case

12   shall be shown as 2:19-CV-01163 JAM-EFB.

13        IT IS FURTHER ORDERED that the Clerk of the Court make

14   appropriate adjustment in the assignment of civil cases to

15   compensate for this reassignment.

16        IT IS SO ORDERED.

17   Dated:   June 26, 2019         /s/ John A. Mendez____________
                                    JOHN A. MENDEZ
18                                  United States District Court Judge
19

20

21

22

23

24

25

26

27

28


                                      2
